UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund July 31, 2011 (Unaudited) Common Stocks97.8% Shares Value ($) Australia8.4% AGL Energy Alumina Amcor AMP Asciano ASX Australia & New Zealand Banking Group Bendigo and Adelaide Bank BHP Billiton BlueScope Steel Boral Brambles Caltex Australia CFS Retail Property Trust Coca-Cola Amatil Cochlear Commonwealth Bank of Australia Computershare Crown CSL Dexus Property Group Echo Entertainment Group a Fairfax Media Fortescue Metals Group Foster's Group Goodman Group GPT Group Harvey Norman Holdings Iluka Resources Incitec Pivot Insurance Australia Group James Hardie Industries-CDI a Leighton Holdings Lend Lease Group Lynas a MacArthur Coal Macquarie Group Map Group Metcash Mirvac Group National Australia Bank Newcrest Mining OneSteel Orica Origin Energy OZ Minerals Paladin Energy a Qantas Airways a QBE Insurance Group QR National Ramsay Health Care Rio Tinto Santos Sims Metal Management Sonic Healthcare SP Ausnet Stockland Suncorp Group TABCORP Holdings Tatts Group Telstra Toll Holdings Transurban Group Wesfarmers Wesfarmers-PPS Westfield Group Westfield Retail Trust Westpac Banking Woodside Petroleum Woolworths WorleyParsons Austria.3% Erste Group Bank IMMOFINANZ a OMV Raiffeisen Bank International Telekom Austria Verbund Vienna Insurance Group Voestalpine Belgium.9% Ageas Anheuser-Busch InBev Anheuser-Busch InBev (STRIP) a 36 Bekaert Belgacom Colruyt Delhaize Group Dexia a Groupe Bruxelles Lambert Groupe Bruxelles Lambert (STRIP) a 1 KBC Groep Mobistar Solvay UCB Umicore China.0% Foxconn International Holdings a Yangzijiang Shipbuilding Holdings Denmark1.0% AP Moller - Maersk, Cl. A 30 AP Moller - Maersk, Cl. B 68 Carlsberg, Cl. B Coloplast, Cl. B Danske Bank a DSV Novo Nordisk, Cl. B Novozymes, Cl. B Pandora TDC Tryg Vestas Wind Systems a William Demant Holding a Finland.9% Elisa Fortum Kesko, Cl. B Kone, Cl. B Metso Neste Oil Nokia Nokian Renkaat Orion, Cl. B Outokumpu Pohjola Bank, Cl.A Rautaruukki Sampo, Cl. A Sanoma Stora Enso, Cl. R UPM-Kymmene Wartsila France9.1% Accor Aeroports de Paris Air France a Air Liquide Alcatel-Lucent a Alstom Arkema Atos AXA BNP Paribas Bouygues Bureau Veritas Cap Gemini Carrefour Casino Guichard Perrachon Christian Dior Cie de St-Gobain Cie Generale d'Optique Essilor International Cie Generale de Geophysique-Veritas a Cie Generale des Etablissements Michelin, Cl. B CNP Assurances Credit Agricole Danone Dassault Systemes Edenred EDF Eiffage Eramet Eurazeo Eutelsat Communications Fonciere des Regions France Telecom GDF Suez Gecina Groupe Eurotunnel Icade Iliad Imerys JC Decaux a Klepierre L'Oreal Lafarge Lagardere Legrand LVMH Moet Hennessy Louis Vuitton Metropole Television Natixis Neopost Pernod-Ricard Peugeot PPR Publicis Groupe Renault Safran Sanofi Schneider Electric SCOR Societe BIC Societe Generale Societe Television Francaise 1 Sodexo Suez Environnement Technip Thales Total Unibail-Rodamco Vallourec Veolia Environnement Vinci Vivendi Wendel Germany8.2% Adidas Allianz Axel Springer BASF Bayer Bayerische Motoren Werke Beiersdorf Brenntag Celesio Commerzbank a Continental a Daimler Deutsche Bank Deutsche Boerse Deutsche Lufthansa Deutsche Post Deutsche Telekom E.ON Fraport Frankfurt Airport Services Worldwide Fresenius & Co. Fresenius Medical Care & Co. GEA Group Hannover Rueckversicherung HeidelbergCement Henkel & Co. Hochtief Infineon Technologies K+S Kabel Deutschland Holding a Lanxess Linde MAN (No Options) Man (Options Available) Merck Metro Muenchener Rueckversicherungs RWE Salzgitter SAP Siemens Suedzucker ThyssenKrupp TUI a United Internet Volkswagen Wacker Chemie Greece.2% Alpha Bank a Bank of Cyprus Coca-Cola Hellenic Bottling a EFG Eurobank Ergasias a Hellenic Telecommunications Organization National Bank of Greece a OPAP Public Power Hong Kong2.7% AIA Group ASM Pacific Technology Bank of East Asia BOC Hong Kong Holdings Cathay Pacific Airways Cheung Kong Holdings Cheung Kong Infrastructure Holdings CLP Holdings Esprit Holdings Galaxy Entertainment Group a Hang Lung Group Hang Lung Properties Hang Seng Bank Henderson Land Development Hong Kong & China Gas Hong Kong Exchanges & Clearing Hopewell Holdings Hutchison Whampoa Hysan Development Kerry Properties Li & Fung Lifestyle International Holdings Link REIT MTR New World Development NWS Holdings Orient Overseas International PCCW Power Assets Holdings Shangri-La Asia Sino Land SJM Holdings Sun Hung Kai Properties Swire Pacific, Cl. A Wharf Holdings Wheelock & Co. Wing Hang Bank Yue Yuen Industrial Holdings Ireland.2% Anglo Irish Bank a,b 51 CRH Elan a Kerry Group, Cl. A Ryanair Holdings Israel.7% Bank Hapoalim Bank Leumi Le-Israel Bezeq Israeli Telecommunication Cellcom Israel Delek Group Elbit Systems Israel Israel Chemicals Israel Discount Bank, Cl. A a Makhteshim-Agan Industries a Mizrahi Tefahot Bank NICE Systems a Partner Communications Teva Pharmaceutical Industries Italy2.4% A2A Assicurazioni Generali Atlantia Autogrill Banca Carige Banca Monte dei Paschi di Siena Banco Popolare Enel Enel Green Power ENI EXOR Fiat Fiat Industrial a Finmeccanica Intesa Sanpaolo Intesa Sanpaolo-RSP Luxottica Group Mediaset Mediobanca Parmalat Pirelli & C Prysmian Saipem Snam Rete Gas Telecom Italia Telecom Italia-RSP Terna Rete Elettrica Nazionale UniCredit Unione di Banche Italiane Japan20.8% ABC-Mart Advantest Aeon Aeon Credit Service AEON Mall Air Water Aisin Seiki Ajinomoto Alfresa Holdings All Nippon Airways Amada Aozora Bank Asahi Glass Asahi Group Holdings Asahi Kasei Asics Astellas Pharma Bank of Kyoto Bank of Yokohama Benesse Holdings Bridgestone Brother Industries Canon Casio Computer Central Japan Railway 79 Chiba Bank Chiyoda Chubu Electric Power Chugai Pharmaceutical Chugoku Bank Chugoku Electric Power Citizen Holdings Coca-Cola West Cosmo Oil Credit Saison Dai Nippon Printing Dai-ichi Life Insurance Daicel Chemical Industries Daido Steel Daihatsu Motor Daiichi Sankyo Daikin Industries Dainippon Sumitomo Pharma Daito Trust Construction Daiwa House Industry Daiwa Securities Group Dena Denki Kagaku Kogyo Denso Dentsu East Japan Railway Eisai Electric Power Development Elpida Memory a FamilyMart FANUC Fast Retailing Fuji Electric Fuji Heavy Industries FUJIFILM Holdings Fujitsu Fukuoka Financial Group Furukawa Electric Gree GS Yuasa Gunma Bank Hachijuni Bank Hakuhodo DY Holdings Hamamatsu Photonics Hino Motors Hirose Electric Hiroshima Bank Hisamitsu Pharmaceutical Hitachi Hitachi Chemical Hitachi Construction Machinery Hitachi High-Technologies Hitachi Metals Hokkaido Electric Power Hokuhoku Financial Group Hokuriku Electric Power Honda Motor Hoya Ibiden Idemitsu Kosan IHI INPEX Isetan Mitsukoshi Holdings Isuzu Motors ITOCHU Itochu Techno-Solutions Iyo Bank J Front Retailing Japan Petroleum Exploration Japan Prime Realty Investment 36 Japan Real Estate Investment 26 Japan Retail Fund Investment 78 Japan Steel Works Japan Tobacco JFE Holdings JGC Joyo Bank JS Group JSR JTEKT Jupiter Telecommunications 77 JX Holdings Kajima Kamigumi Kaneka Kansai Electric Power Kansai Paint Kao Kawasaki Heavy Industries Kawasaki Kisen Kaisha KDDI Keikyu Keio Keisei Electric Railway Keyence Kikkoman Kinden Kintetsu Kirin Holdings Kobe Steel Koito Manufacturing Komatsu Konami Konica Minolta Holdings Kubota Kuraray Kurita Water Industries Kyocera Kyowa Hakko Kirin Kyushu Electric Power Lawson Mabuchi Motor Makita Marubeni Marui Group Maruichi Steel Tube Mazda Motor a McDonald's Holdings Japan Medipal Holdings MEIJI Holdings Minebea Miraca Holdings Mitsubishi Mitsubishi Chemical Holdings Mitsubishi Electric Mitsubishi Estate Mitsubishi Gas Chemical Mitsubishi Heavy Industries Mitsubishi Logistics Mitsubishi Materials Mitsubishi Motors a Mitsubishi Tanabe Pharma Mitsubishi UFJ Financial Group Mitsubishi UFJ Lease & Finance Mitsui & Co. Mitsui Chemicals Mitsui Engineering & Shipbuilding Mitsui Fudosan Mitsui OSK Lines Mizuho Financial Group Mizuho Securities a Mizuho Trust & Banking MS&AD Insurance Group Holdings Murata Manufacturing Nabtesco Namco Bandai Holdings NEC a NGK Insulators NGK Spark Plug NHK Spring Nidec Nikon Nintendo Nippon Building Fund 27 Nippon Electric Glass Nippon Express Nippon Meat Packers Nippon Paper Group Nippon Sheet Glass Nippon Steel Nippon Telegraph & Telephone Nippon Yusen Nishi-Nippon City Bank Nissan Motor Nisshin Seifun Group Nisshin Steel Nissin Foods Holdings Nitori Holdings Nitto Denko NKSJ Holdings NOK Nomura Holdings Nomura Real Estate Holdings Nomura Real Estate Office Fund 12 Nomura Research Institute NSK NTN NTT Data 65 NTT DoCoMo NTT Urban Development 55 Obayashi Odakyu Electric Railway OJI Paper Olympus Omron Ono Pharmaceutical ORACLE JAPAN Oriental Land ORIX Osaka Gas OTSUKA Otsuka Holdings Panasonic Rakuten Resona Holdings Ricoh Rinnai Rohm Sankyo Santen Pharmaceutical SBI Holdings Secom Sega Sammy Holdings Seiko Epson Sekisui Chemical Sekisui House Seven & I Holdings Seven Bank 26 Sharp Shikoku Electric Power Shimadzu Shimamura Shimano Shimizu Shin-Etsu Chemical Shinsei Bank Shionogi & Co. Shiseido Shizuoka Bank Showa Denko Showa Shell Sekiyu SMC Softbank Sojitz Sony Sony Financial Holdings Square Enix Holdings Stanley Electric Sumco a Sumitomo Sumitomo Chemical Sumitomo Electric Industries Sumitomo Heavy Industries Sumitomo Metal Industries Sumitomo Metal Mining Sumitomo Mitsui Financial Group Sumitomo Mitsui Trust Holdings Sumitomo Realty & Development Sumitomo Rubber Industries Suruga Bank Suzuken Suzuki Motor Sysmex T&D Holdings Taisei Taisho Pharmaceutical Taiyo Nippon Sanso Takashimaya Takeda Pharmaceutical TDK Teijin Terumo THK Tobu Railway Toho Toho Gas Tohoku Electric Power Tokio Marine Holdings Tokyo Electric Power Tokyo Electron Tokyo Gas Tokyu Tokyu Land TonenGeneral Sekiyu Toppan Printing Toray Industries Toshiba Tosoh TOTO Toyo Seikan Kaisha Toyo Suisan Kaisha Toyoda Gosei Toyota Boshoku Toyota Industries Toyota Motor Toyota Tsusho Trend Micro Tsumura & Co. Ube Industries UNICHARM Ushio USS West Japan Railway Yahoo! Japan Yakult Honsha Yamada Denki Yamaguchi Financial Group Yamaha Yamaha Motor a Yamato Holdings Yamato Kogyo Yamazaki Baking Yaskawa Electric Yokogawa Electric a Luxembourg.6% ArcelorMittal Millicom Internatioanl Cellular, SDR SES Subsea 7 a Tenaris Macau.1% Sands China a Wynn Macau Netherlands2.6% Aegon a Akzo Nobel ASML Holding Corio Delta Lloyd European Aeronautic Defence and Space Fugro Heineken Heineken Holding ING Groep a Koninklijke Ahold Koninklijke Boskalis Westminster Koninklijke DSM Koninklijke KPN Koninklijke Philips Electronics Koninklijke Vopak PostNL QIAGEN a Randstad Holding Reed Elsevier SBM Offshore STMicroelectronics TNT Express a Unilever Wolters Kluwer New Zealand.1% Auckland International Airport Contact Energy a Fletcher Building Sky City Entertainment Group Telecom Corporation of New Zealand Norway.8% Aker Solutions DnB NOR Gjensidige Forsikring Norsk Hydro Orkla Renewable Energy a SeaDrill Statoil Telenor Yara International Portugal.2% Banco Comercial Portugues, Cl. R Banco Espirito Santo Cimpor-Cimentos de Portugal Energias de Portugal Galp Energia, Cl. B Jeronimo Martins Portugal Telecom Singapore1.8% Ascendas Real Estate Investment Trust CapitaLand CapitaMall Trust Capitamalls Asia City Developments ComfortDelgro Cosco Singapore DBS Group Holdings Fraser and Neave Genting Singapore a Global Logistic Properties Golden Agri-Resources Hutchison Port Holdings Trust Jardine Cycle & Carriage Keppel Keppel Land Neptune Orient Lines Noble Group Olam International Oversea-Chinese Banking SembCorp Industries SembCorp Marine Singapore Airlines Singapore Exchange Singapore Press Holdings Singapore Technologies Engineering Singapore Telecommunications StarHub United Overseas Bank UOL Group Wilmar International Spain3.3% Abertis Infraestructuras Acciona Acerinox ACS Actividades de Construccion y Servicios Amadeus IT Holding, Cl. A Banco Bilbao Vizcaya Argentaria Banco de Sabadell Banco Popular Espanol Banco Santander Bankinter CaixaBank Distribuidora Internacional de Alimentacion a EDP Renovaveis a Enagas Ferrovial Fomento de Construcciones y Contratas Gas Natural SDG Grifols a Iberdrola Inditex Indra Sistemas International Consolidated Airlines Group a Mapfre Mediaset Espana Comunicacion Red Electrica Repsol Telefonica Zardoya Otis Sweden2.9% Alfa Laval Assa Abloy, Cl. B Atlas Copco, Cl. A Atlas Copco, Cl. B Boliden Electrolux, Ser. B Getinge, Cl. B Hennes & Mauritz, Cl. B Hexagon, Cl. B Holmen, Cl. B Husqvarna, Cl. B Industrivarden, Cl. C Investor, Cl. B Kinnevik Investment, Cl. B Modern Times Group, Cl. B Nordea Bank Ratos, Cl. B Sandvik Scania, Cl. B Securitas, Cl. B Skandinaviska Enskilda Banken, Cl. A Skanska, Cl. B SKF, Cl. B SSAB, Cl. A Svenska Cellulosa, Cl. B Svenska Handelsbanken, Cl. A Swedbank, Cl. A Swedish Match Tele2, Cl. B Telefonaktiebolaget LM Ericsson, Cl. B TeliaSonera Volvo, Cl. B Switzerland8.3% ABB a Actelion a Adecco a Aryzta Baloise Holding Cie Financiere Richemont, Cl. A Credit Suisse Group a GAM Holding a Geberit a Givaudan a Holcim a Julius Baer Group a Kuehne & Nagel International Lindt & Spruengli 6 Lindt & Spruengli-PC 47 Lonza Group a Nestle Novartis Pargesa Holding-BR Roche Holding Schindler Holding Schindler Holding-PC SGS Sika-BR Sonova Holding a Straumann Holding Sulzer Swatch Group Swatch Group-BR Swiss Life Holding a Swiss Re a Swisscom Syngenta a Synthes Transocean UBS a Zurich Financial Services a United Kingdom21.3% 3i Group Admiral Group Aggreko PLC AMEC Anglo American Antofagasta ARM Holdings Associated British Foods AstraZeneca Autonomy a Aviva Babcock International Group BAE Systems Balfour Beatty Barclays BG Group BHP Billiton BP British American Tobacco British Land British Sky Broadcasting Group BT Group Bunzl Burberry Group Cairn Energy a Capita Group Capital Shopping Centres Group Carnival Centrica Cobham Compass Group Diageo Essar Energy a Eurasian Natural Resources Experian Fresnillo G4S GlaxoSmithKline Glencore International Hammerson Home Retail Group HSBC Holdings ICAP Imperial Tobacco Group Inmarsat Intercontinental Hotels Group International Power Intertek Group Invensys Investec ITV a J Sainsbury Johnson Matthey Kazakhmys Kingfisher Land Securities Group Legal & General Group Lloyds Banking Group a London Stock Exchange Group Lonmin Man Group Marks & Spencer Group National Grid Next Old Mutual Pearson Petrofac Prudential Randgold Resources Reckitt Benckiser Group Reed Elsevier Resolution Rexam Rio Tinto Rolls-Royce Holdings a Royal Bank of Scotland Group a Royal Dutch Shell, Cl. A Royal Dutch Shell, Cl. B RSA Insurance Group SABMiller Sage Group Schroders Scottish & Southern Energy Segro Serco Group Severn Trent Shire Smith & Nephew Smiths Group Standard Chartered Standard Life Tesco Tui Travel Tullow Oil Unilever United Utilities Group Vedanta Resources Vodafone Group Weir Group Whitbread WM Morrison Supermarkets Wolseley WPP Xstrata Total Common Stocks (cost $503,058,248) Preferred Stocks.5% Germany Bayerische Motoren Werke Henkel & Co. Porsche Automobil Holding ProSieben Sat.1 Media RWE Volkswagen Total Preferred Stocks (cost $1,728,122) Rights.0% Spain Banco Popular Espanol 22 a 1 CaixaBank a Zardoya Otis a Total Rights (cost $11,819) Short-Term Investments.2% U.S. Treasury Bills; 0.04%, 9/22/11 (cost $764,956) c Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,550,000) d Total Investments (cost $512,113,145) % Cash and Receivables (Net) .4 % Net Assets % BR - Bearer Certificate CDI - Chess Depository Interest PC - Participation Certificate PPS- Price Protected Shares REIT- Real estate investment trust RSP - Risparmio (Savings) Shares SDR -Swedish Depository Receipts STRIP- Separate trading of registered Interest and Principal Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2011, the value of this security amounted to $51 or or less than .01% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2011, the aggregate cost of investment securities for income tax purposes was $512,113,145. Net unrealized appreciation investments was $73,657,784 of which $126,697,989 related to appreciated investment securities and $53,040,205 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial Industrial Materials Consumer Discretionary Consumer Staples Health Care Energy Telecommunication Services Information Technology Utilities Short-Term/Money Market Investments  Based on net assets. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS July 31, 2011 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation/ Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 9/21/2011 Australian Dollar, Expiring 9/21/2011 Australian Dollar, Expiring 9/21/2011 Australian Dollar, Expiring 9/21/2011 Australian Dollar, Expiring 9/21/2011 Australian Dollar, Expiring 9/21/2011 Australian Dollar, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 British Pound, Expiring 9/21/2011 Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 Euro, Expiring 9/21/2011 Euro, Expiring 9/21/2011 Euro, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 Japanese Yen, Expiring 9/21/2011 Japanese Yen, Expiring 9/21/2011 Japanese Yen, Expiring 9/21/2011 Japanese Yen, Expiring 9/21/2011 Japanese Yen, Expiring 9/21/2011 Japanese Yen, Expiring 9/21/2011 Japanese Yen, Expiring 9/21/2011 Sales: Proceeds($) Australian Dollar, Expiring 9/21/2011 ) Australian Dollar, Expiring 9/21/2011 ) Australian Dollar, Expiring 9/21/2011 ) Australian Dollar, Expiring 9/21/2011 ) Australian Dollar, Expiring 9/21/2011 ) Australian Dollar, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) British Pound, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 46 Euro, Expiring 9/21/2011 33 Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 ) Euro, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Japanese Yen, Expiring 9/21/2011 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FINANCIAL FUTURES July 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2011 ($) Financial Futures Long DJ Euro Stoxx 50 93 September 2011 ) FTSE 100 30 September 2011 ) SPI ASX 200 Index 8 September 2011 ) TOPIX 23 September 2011 ) ) Gross Unrealized Appreciation ) Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 578,447,568 - 51 Mutual Funds 6,550,000 - - U.S. Treasury - 764,928 - Rights+ 8,382 Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 452,294 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (434,671 ) - ) Futures++ (281,798 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities- Foreign ($) Balance as of 10/31/2010 49 Realized gain (loss) - Change in unrealized appreciation (depreciation) 2 Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 7/31/2011 51 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 7/31/2011 2 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S. Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund July 31, 2011 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary15.0% American Public Education 40,666 a 1,853,150 Arbitron 67,910 2,656,639 Arctic Cat 27,687 a 456,282 Audiovox, Cl. A 48,992 a 352,252 Big 5 Sporting Goods 46,114 380,440 Biglari Holdings 2,550 a 938,833 BJ's Restaurants 50,874 a 2,359,027 Blue Nile 30,806 a 1,304,942 Blyth 12,616 798,088 Boyd Gaming 125,588 a 1,097,639 Brown Shoe 70,621 713,272 Brunswick 215,913 4,713,381 Buckle 52,950 2,346,214 Buffalo Wild Wings 41,077 a 2,609,622 Cabela's 85,115 a 2,328,746 Callaway Golf 91,908 583,616 Capella Education 35,013 a 1,496,806 Carter's 119,804 a 4,013,434 Cato, Cl. A 81,293 2,261,571 CEC Entertainment 55,602 2,151,797 Children's Place Retail Stores 64,758 a 3,129,107 Christopher & Banks 79,127 498,500 Coinstar 80,811 a 3,948,425 Corinthian Colleges 95,268 a 396,315 Cracker Barrel Old Country Store 56,976 2,570,187 CROCS 207,947 a 6,514,980 DineEquity 31,744 a 1,653,862 Drew Industries 34,192 728,290 E.W. Scripps, Cl. A 110,412 a 951,751 Ethan Allen Interiors 79,994 1,471,890 Finish Line, Cl. A 125,512 2,673,406 Fred's, Cl. A 92,219 1,215,446 Genesco 58,830 a 3,047,394 Group 1 Automotive 52,137 2,483,285 Haverty Furniture 28,942 320,967 Helen of Troy 80,949 a 2,610,605 Hibbett Sports 73,077 a 2,867,541 Hillenbrand 126,871 2,777,206 Hot Topic 98,340 734,600 HSN 81,853 a 2,675,775 Iconix Brand Group 184,285 a 4,299,369 Interval Leisure Group 77,377 a 994,294 Jack in the Box 119,798 a 2,721,811 JAKKS Pacific 78,377 1,367,679 JOS. A. Bank Clothiers a K-Swiss, Cl. A a Kid Brands a Kirkland's a La-Z-Boy a Lincoln Educational Services Lithia Motors, Cl. A Live Nation a Liz Claiborne a Lumber Liquidators Holdings a M/I Homes a Maidenform Brands a Marcus MarineMax a Men's Wearhouse Meritage Homes a Midas a Monarch Casino & Resort a Monro Muffler Brake Movado Group Multimedia Games Holding Company a NutriSystem O'Charleys a OfficeMax a Oxford Industries P.F. Chang's China Bistro Papa John's International a Peet's Coffee & Tea a PEP Boys-Manny Moe & Jack Perry Ellis International a PetMed Express Pinnacle Entertainment a Pool Quiksilver a Red Robin Gourmet Burgers a Ruby Tuesday a Rue21 a Ruth's Hospitality Group a Select Comfort a Shuffle Master a Skechers USA, Cl. A a Sonic a Sonic Automotive, Cl. A Spartan Motors Stage Stores Standard Motor Products Standard-Pacific a Stein Mart Steven Madden a Sturm Ruger & Co. Superior Industries International Texas Roadhouse True Religion Apparel a Tuesday Morning a Universal Electronics a Universal Technical Institute a Vitamin Shoppe a Winnebago Industries a Wolverine World Wide Zale a Zumiez a Consumer Staples4.0% Alliance One International a Andersons B&G Foods Boston Beer, Cl. A a Cal-Maine Foods Calavo Growers Casey's General Stores Central Garden & Pet, Cl. A a Darling International a Diamond Foods Hain Celestial Group a Inter Parfums J&J Snack Foods Medifast a Nash Finch Prestige Brands Holdings a Sanderson Farms Seneca Foods, Cl. A a Snyders-Lance Spartan Stores TreeHouse Foods a United Natural Foods a WD-40 Energy5.0% Approach Resources a Basic Energy Services a Bristow Group Contango Oil & Gas a Georesources a Gulf Island Fabrication Gulfport Energy a Hornbeck Offshore Services a ION Geophysical a Lufkin Industries Matrix Service a OYO Geospace a Penn Virginia Petroleum Development a PetroQuest Energy a Pioneer Drilling a SEACOR Holdings Stone Energy a Swift Energy a Tetra Technologies a World Fuel Services Financial19.9% Acadia Realty Trust b Amerisafe a Bank Mutual Bank of the Ozarks BioMed Realty Trust b Boston Private Financial Holdings Brookline Bancorp Calamos Asset Management, Cl. A Cash America International Cedar Shopping Centers b City Holding Colonial Properties Trust b Columbia Banking System Community Bank System Delphi Financial Group, Cl. A DiamondRock Hospitality b Dime Community Bancshares EastGroup Properties b eHealth a Employers Holdings Encore Capital Group a Entertainment Properties Trust b Extra Space Storage b EZCORP, Cl. A a F.N.B. Financial Engines a First BanCorp a First Cash Financial Services a First Commonwealth Financial First Financial Bancorp First Financial Bankshares First Midwest Bancorp Forestar Group a Franklin Street Properties b Getty Realty b Glacier Bancorp Hanmi Financial a Healthcare Realty Trust b Home Bancshares Home Properties b Horace Mann Educators Independent Bank/MA Infinity Property & Casualty Inland Real Estate b Interactive Brokers Group, Cl. A Investment Technology Group a Kilroy Realty b Kite Realty Group Trust b LaSalle Hotel Properties b Lexington Realty Trust b LTC Properties b Meadowbrook Insurance Group Medical Properties Trust b Mid-America Apartment Communities b Nara Bancorp a National Financial Partners a National Penn Bancshares National Retail Properties b Navigators Group a NBT Bankcorp Northwest Bancshares Old National Bancorp optionsXpress Holdings PacWest Bancorp Parkway Properties b Pennsylvania Real Estate Investment Trust b Pinnacle Financial Partners a Piper Jaffray a Portfolio Recovery Associates a Post Properties b Presidential Life PrivateBancorp ProAssurance a Prospect Capital Provident Financial Services PS Business Parks b RLI S&T Bancorp Safety Insurance Group Saul Centers b Selective Insurance Group Signature Bank a Simmons First National, Cl. A Sovran Self Storage b Sterling Bancorp Stewart Information Services Stifel Financial a Susquehanna Bancshares SWS Group Tanger Factory Outlet Centers b Texas Capital Bancshares a Tompkins Financial Tower Group Trustco Bank UMB Financial Umpqua Holdings United Bankshares 102,587 2,447,726 United Community Banks 51,750 a 565,628 United Fire & Casualty 44,689 766,416 Universal Health Realty Income Trust 27,265 b 1,123,591 Urstadt Biddle Properties, Cl. A 59,422 b 1,054,146 Wilshire Bancorp 132,733 a 438,019 Wintrust Financial 68,194 2,330,871 World Acceptance 40,439 a 2,576,773 Health Care12.0% Abaxis 43,744 a 1,037,608 Affymetrix 229,368 a 1,295,929 Air Methods 22,525 a 1,579,002 Align Technology 171,456 a 3,770,317 Almost Family 20,005 a 505,526 Amedisys 58,095 a 1,502,337 AMN Healthcare Services 63,609 a 512,689 AmSurg 81,641 a 2,076,131 Analogic 26,377 1,418,819 ArQule 94,202 a 527,531 Bio-Reference Labs 50,224 a 1,001,467 Cambrex 76,858 a 338,944 Cantel Medical 33,730 840,889 Centene 109,618 a 3,596,567 Chemed 51,407 3,126,060 Computer Programs & Systems 18,947 1,390,710 CONMED 53,206 a 1,383,356 CorVel 18,192 a 839,561 Cross Country Healthcare 71,128 a 491,494 CryoLife 111,987 a 646,165 Cubist Pharmaceuticals 126,695 a 4,303,829 Cyberonics 61,365 a 1,665,446 Emergent BioSolutions 57,047 a 1,178,021 Ensign Group 20,145 572,118 Enzo Biochem 76,337 a 293,134 eResearch Technology 130,080 a 828,610 Gentiva Health Services 70,797 a 1,273,638 Greatbatch 68,235 a 1,700,416 Haemonetics 64,569 a 4,229,269 Hanger Orthopedic Group 71,301 a 1,498,034 HealthSpring 151,837 a 6,231,390 Healthways 83,876 a 1,252,269 Hi-Tech Pharmacal 17,387 a 491,878 HMS Holdings 59,970 a 4,533,732 ICU Medical 24,931 a 1,059,069 Integra LifeSciences Holdings 51,539 a 2,322,863 Invacare 85,125 2,552,048 IPC The Hospitalist 28,880 a 1,306,242 Kensey Nash 30,524 a 799,729 Landauer 16,638 939,215 LCA-Vision 30,215 a 127,205 LHC Group a Magellan Health Services a MedCath a Medicines a Meridian Bioscience Merit Medical Systems a Molina Healthcare a MWI Veterinary Supply a Natus Medical a Neogen a NuVasive a Omnicell a Palomar Medical Technologies a Par Pharmaceutical Cos. a Parexel International a PharMerica a PSS World Medical a Quality Systems Questcor Pharmaceuticals a Regeneron Pharmaceuticals a Salix Pharmaceuticals a Savient Pharmaceuticals a SonoSite a SurModics a Symmetry Medical a ViroPharma a West Pharmaceutical Services Zoll Medical a Industrial15.1% A.O. Smith AAON AAR ABM Industries Actuant, Cl. A Aerovironment a Albany International, Cl. A Allegiant Travel a American Science & Engineering Apogee Enterprises Applied Industrial Technologies Arkansas Best Astec Industries a AZZ Badger Meter Barnes Group Belden Brady, Cl. A Briggs & Stratton Cascade CDI Ceradyne a CIRCOR International CLARCOR Comfort Systems USA Consolidated Graphics a Cubic Curtiss-Wright Dolan a Dycom Industries a EMCOR Group a Encore Wire EnPro Industries a ESCO Technologies Exponent a Federal Signal Forward Air G&K Services, Cl. A GenCorp a Geo Group a Gibraltar Industries a Griffon a Healthcare Services Group Heartland Express Heidrick & Struggles International Hub Group, Cl. A a II-VI a Insituform Technologies, Cl. A a Insperity Interface, Cl. A John Bean Technologies Kaman Kaydon Kelly Services, Cl. A a Knight Transportation Lawson Products Lindsay Lydall a Mobile Mini a Moog, Cl. A a Mueller Industries National Presto Industries Navigant Consulting a NCI Building Systems a Old Dominion Freight Line a On Assignment a Orbital Sciences a Orion Marine Group a Powell Industries a Quanex Building Products Robbins & Myers School Specialty a SFN Group a Simpson Manufacturing SkyWest Standard Register Standex International SYKES Enterprises a Teledyne Technologies a Tetra Tech a Toro Tredegar TrueBlue a UniFirst United Stationers Universal Forest Products Viad Vicor Watts Water Technologies, Cl. A Information Technology18.5% Advanced Energy Industries a Agilysys a Anixter International Arris Group a ATMI a Avid Technology a Bel Fuse, Cl. B Benchmark Electronics a Black Box Blackbaud Blue Coat Systems a Bottomline Technologies a Brightpoint a Brooks Automation a Cabot Microelectronics a CACI International, Cl. A a Cardtronics a Ceva a Checkpoint Systems a Ciber a Cirrus Logic a Cognex Cohu Commvault Systems a comScore a Comtech Telecommunications CSG Systems International a CTS Cymer a Daktronics DealerTrack Holdings a DG Fastchannel a Digi International a Diodes a DSP Group a DTS a Ebix a Electro Scientific Industries a EMS Technologies a Entropic Communications a EPIQ Systems Exar a FARO Technologies a FEI a Forrester Research Gerber Scientific a Harmonic a Heartland Payment Systems Hittite Microwave a iGATE Capital a Infospace a Insight Enterprises a Interactive Intelligence Group a Intermec a Intevac a j2 Global Communications a JDA Software Group a Kopin a Kulicke & Soffa Industries a Liquidity Services a Littelfuse LivePerson a Logmein a LoJack a Manhattan Associates a MAXIMUS Mercury Computer Systems a Methode Electronics Micrel Microsemi a MicroStrategy, Cl. A a MKS Instruments Monolithic Power Systems a Monotype Imaging Holdings a MTS Systems Nanometrics a NCI, Cl. A a Netgear a NetScout Systems a Network Equipment Technologies a Newport a Novatel Wireless a Oplink Communications a OSI Systems a Park Electrochemical PC-Tel a Perficient a Pericom Semiconductor a Plexus a Power Integrations Progress Software a Pulse Electronics Radiant Systems a Radisys a RightNow Technologies a Rofin-Sinar Technologies a Rogers a Rubicon Technology a Rudolph Technologies a ScanSource a Sigma Designs a Smith Micro Software a Sourcefire a Stamps.com Standard Microsystems a Stratasys a Super Micro Computer a Supertex a Symmetricom a Synaptics a Synchronoss Technologies a SYNNEX a Take-Two Interactive Software a Taleo, Cl. A a Tekelec a TeleTech Holdings a Tessera Technologies a THQ a Triquint Semiconductor a TTM Technologies a Tyler Technologies a Ultratech a United Online Veeco Instruments a ViaSat a Volterra Semiconductor a Websense a Wright Express a XO Group a Materials5.3% A. Schulman A.M. Castle & Co. a AMCOL International American Vanguard Arch Chemicals Balchem Buckeye Technologies Calgon Carbon a Century Aluminum a Clearwater Paper a Deltic Timber Eagle Materials H.B. Fuller Hawkins Haynes International Headwaters a Kaiser Aluminum KapStone Paper and Packaging a Koppers Holdings Kraton Performance Polymers a LSB Industries a Materion a Myers Industries Neenah Paper Olympic Steel OM Group a PolyOne Quaker Chemical RTI International Metals a Schweitzer-Mauduit International Stepan STR Holdings a Texas Industries Wausau Paper Zep Telecommunication Services.6% Atlantic Tele-Network Cbeyond a Cincinnati Bell a General Communication, Cl. A a Neutral Tandem a NTELOS Holdings USA Mobility Utilities4.0% Allete American States Water Avista Central Vermont Public Service CH Energy Group El Paso Electric Harte-Hanks Laclede Group New Jersey Resources Northwest Natural Gas NorthWestern Piedmont Natural Gas South Jersey Industries Southwest Gas UIL Holdings 104,300 3,330,299 UniSource Energy 94,779 3,489,763 Total Common Stocks (cost $976,981,017) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 9/22/11 (cost $414,975) 415,000 c Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,569,000) 3,569,000 d Total Investments (cost $980,964,992) % Cash and Receivables (Net) .3 % Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2011, the aggregate cost of investment securities for income tax purposes was $980,964,992. Net unrealized appreciation on investments was $143,486,687 of which $241,576,589 related to appreciated investment securities and $98,089,902 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 19.9 Information Technology 18.5 Industrial 15.1 Consumer Discretionary 15.0 Health Care 12.0 Materials 5.3 Energy 5.0 Consumer Staples 4.0 Utilities 4.0 Telecommunication Services .6 Short-Term/Money Market Investments .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2011 ($) Financial Futures Long Russell 2000 Mini 103 8,193,650 September 2011 ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,120,467,718 - - Mutual Funds 3,569,000 - - U.S. Treasury - 414,961 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - Futures++ (162,100 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund July 31, 2011 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary10.7% Abercrombie & Fitch, Cl. A 17,163 1,254,959 Amazon.com 70,450 a 15,676,534 Apollo Group, Cl. A 23,360 a 1,187,389 AutoNation 13,378 a,b 503,147 AutoZone 4,929 a 1,406,983 Bed Bath & Beyond 49,051 a 2,868,993 Best Buy 64,910 b 1,791,516 Big Lots 15,031 a 523,530 Cablevision Systems (NY Group),
